Citation Nr: 0948014	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether a timely notice of disagreement was received as 
to the propriety of the 1954 reduction from 10 percent to 
noncompensable for a status post-operative scar on the left 
thigh from left varicose veins ligation, and mild varicose 
veins of the right leg.  

2.  Entitlement to an effective date earlier than September 
10, 2002, for the award of a separate 10 percent evaluation 
for varicose veins of the right leg.  

3.  Entitlement to an effective date earlier than September 
10, 2002, for the award of a separate 10 percent evaluation 
for varicose veins of the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 18, to November 17, 
1946, and from February 1952 to January 1954.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which assigned separate 10 percent 
evaluations for varicose veins of the right and left leg, 
effective from September 10, 2002, the date of receipt of the 
claim for increase.  In his substantive appeal, the Veteran 
asserted that he never received notice of a 1954 rating 
decision which reduced the 10 percent evaluation then 
assigned for bilateral varicose veins to noncompensable.  The 
Board remanded the appeal for additional development in 
February 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  A June 1954 rating decision reduced a 10 percent 
evaluation rating assigned for the status post-operative scar 
on the left thigh from left varicose veins ligation, and mild 
varicose veins of the right leg to a noncompensable rating.  

2.  VA issued notice to the Veteran of this determination by 
letter dated in July 1954.  

3.  The Veteran did not file a notice of disagreement with 
this decision.  

4.  A claim for an increased rating for bilateral varicose 
veins was received on September 10, 2002.  

5.  By rating action in May 2003, the RO assigned separate 10 
percent evaluations for varicose veins of the right and left 
leg, effective from September 10, 2002.  

6.  Within the one year period prior to September 10, 2002, 
there is no medical evidence that the Veteran's varicose vein 
disability had increased in severity to a degree commensurate 
with the criteria for a higher evaluation of 10 percent or 
more.  

7.  The earliest effective date for the establishment of 
separate 10 percent evaluations for varicose veins of the 
right and left leg is September 10, 2002, the date of receipt 
of claim.  


CONCLUSIONS OF LAW

1.  VA did not receive a timely notice of disagreement to a 
June 1954 rating decision which reduced the rating assigned 
for status post-operative scar on the left thigh from left 
varicose veins ligation, and mild varicose veins of the right 
leg, decreasing that rating from 10 percent to 
noncompensable.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2009).  

2.  An effective date earlier than September 10, 2002, for 
the assignment of a 10 percent evaluation for varicose veins 
of the right leg is not warranted.  38 U.S.C.A. §§ 1155, 
5103A, 5107, 5108, 5110(a) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(p), (r), 3.155, 3.159, 3.400(o)(2) (2009).  

3.  An effective date earlier than September 10, 2002, for 
the assignment of a 10 percent evaluation for varicose veins 
of the left leg is not warranted.  38 U.S.C.A. §§ 1155, 
5103A, 5107, 5108, 5110(a) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(p), (r), 3.155, 3.159, 3.400(o)(2) (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In the instant case, letters dated in April 2003 and March 
2009, were sent by VA to the Veteran in accordance with the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the March 2009 letter was not sent 
prior to initial adjudication of the Veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice concerning the effective date for 
the award of benefits, the claim was readjudicated and a 
supplemental statement of the case (SSOC) was promulgated in 
September 2009.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

With respect to his claim regarding the timeliness of a 
notice of disagreement (NOD) with a June 1954 rating 
decision, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law).  That 
is, an NOD is not a claim for benefits.  Rather, it is the 
jurisdictional initiation of an appeal and is not evidence 
driven within the meaning of the VCAA.  See Percy v. 
Shinseki, 23 Vet. App. 37 (2009).  

To the extent that the VCAA notice in this case is deemed to 
be deficient under VCAA, based on the communications sent to 
the Veteran and his representative over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case and, based on his contentions 
as well as the communications provided to him by VA, it is 
reasonable to expect that he understands what is needed to 
prevail.  Under the circumstances of this case, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on the merits of his claims, and that VA has 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the 
holding in Dingess/Hartman, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, in this 
case, the allegation that VA received a timely notice of 
disagreement as to a 1954 rating decision is based on the 
occurrences in 1954, and no medical evidence or medical 
opinion need be obtained.  In determining when a claim was 
received for purposes of assignment of an appropriate 
effective date, the Board must review all communications in 
the claims file that may be construed as an application or 
claim.  See 38 U.S.C.A. § 7104(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).  This review must, by law, be 
conducted on the record of communications received by VA, 
which is not a matter subject to further development.  

The Veteran was afforded an opportunity to identify any 
additional relevant evidence following the Board's February 
2009 Remand of the claim.  The Veteran has not identified any 
further factual development which should be conducted, and 
the Board finds that no further assistance with factual 
development is required in this case.  The record does not 
otherwise indicate that there is any additional existing 
evidence that is necessary for a fair adjudication of any 
claim that has not been obtained.  No further notice or 
assistance to the Veteran is required to fulfill VA's duties.   

Timeliness of NOD

Historically, the Veteran was granted service connection for 
post-operative scar on the left leg (thigh) from ligation of 
varicose veins with mild varicose veins and persistent 
drainage on the right leg, by the RO in April 1947, and was 
assigned a 10 percent evaluation, effective from November 18, 
1946, the day following discharge from service.  The Veteran 
was notified of this decision and did not appeal.  

The evidentiary record showed that the Veteran was recalled 
to active duty during the Korea War in February 1952, and 
served on active duty until January 1954.  In April 1954, the 
Veteran contacted VA concerning an increased rating for his 
varicose vein disability, at which time he reported that he 
had recently been discharged from active duty.  In May 1954, 
the Veteran was notified by VA Compensation and Pension (C&P) 
Services that he had accrued an overpayment of nearly $400, 
because he had been receiving VA disability compensation 
during his two years of active service, and that he would be 
contacted by the Finance Office concerning the overpayment.  
The evidentiary record includes several subsequent letters 
between the Veteran and VA Finance Office concerning the 
overpayment.  

During this same period, the Veteran was afforded a VA 
examination in June 1954, in connection with his increased 
rating claim.  The findings from the examination showed no 
significant residual disability associated with his varicose 
veins.  By rating action in June 1954, the RO reduced from 10 
percent to noncompensable, the evaluation assigned for 
varicose veins, and the Veteran and his representative were 
notified of this decision by letter dated in July 1954.  No 
further correspondence was received from the Veteran 
concerning his service-connected disabilities, until 
September 2002.  

In the instant case, the Veteran contends that he never 
received notice of the June 1954 rating decision which 
reduced the rating assigned for his bilateral varicose veins.  
The Veteran acknowledged that he received several letters 
from VA around the time of the June 1954 rating decision 
concerning the overpayment of compensation benefits, but that 
he never received notice that the 10 percent rating had been 
reduced, and was under the impression that once the 
overpayment was recuperated, his disability compensation 
would be reinstated.  

Although the Veteran asserts that he never received notice of 
the June 1954 rating decision, the evidentiary record as 
currently constituted includes a copy of the July 1954 
notification letter.  The letter was addressed to the Veteran 
at his then current address of record, and was not returned 
by the U.S. Postal Service.  

In this regard, it should be noted that there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (VA need only mail notice to the last 
address of record for the presumption to attach).  Clear 
evidence is required to rebut the presumption of regularity.  
Clarke v. Nicholson, 21 Vet. App. 130, 134 (2007); Schoolman 
v. West, 12 Vet. App. 307, 310 (1999); see also Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  

An assertion of non-receipt, standing alone, such as the 
Veteran makes here, does not rebut the presumption of 
regularity.  Clarke, 21 Vet. App. at 133.  Instead, the clear 
evidence requirement mandates not only a declaration by the 
appellant of nonreceipt, but additional evidence to 
corroborate the appellant's declaration, such as an 
addressing error by VA that was consequential to delivery.  
Id.; see also Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. 
Cir. 2001).  

In this case, there is nothing in the record to suggest any 
irregularity in the addressing or delivery of the July 1954 
notification letter to the Veteran and his representative, or 
that he did not receive the notification.  In particular, the 
Baord notes that, after the rating reduction to 
noncompensable, the Veteran no longer received compensation 
payments monthly.  The fact that the Veteran did not, at any 
time after 1954, contact VA to obtain information as to why 
he was not receiving compensation payments, is contrary to 
his assertion that he did not know that his disability rating 
had been reduced.  

Thus, in the absence of clear evidence to the contrary, the 
Board presumes that the July 1954 notification letter was 
properly mailed.  It should be noted that VA is not required 
to "prove" that he did receive the letter.  As a matter of 
law, it is the Veteran who must rebut the presumption of 
regularity, and he has not done so in this case.  His 
assertion that he does not recall ever receiving the 
notification letter does not rebut the presumption of 
regularity in the administrative process.  As the Veteran has 
not presented any clear evidence to rebut the presumption of 
regularity, the case must be dismissed for failure to perfect 
an appeal to the Board.  38 C.F.R. § 20.200 (2009).  

Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2009).  The date of receipt of a claim is the date on 
which a claim, information, or evidence is received by the 
VA.  38 C.F.R. § 3.1(r) (2009).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2009).  

VA regulations provide that a determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected 
within one year of the date that notice of the determination 
is mailed to the claimant.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

Factual Background

As noted above, the Veteran did not appeal the June 1954 
rating decision which assigned a noncompensable evaluation 
for his bilateral varicose vein disability; effective from 
January 27, 1954.  

In September 2002, the Veteran requested an increased rating 
for his bilateral varicose veins.  A subsequent VA 
examination in April 2003, showed complaints of pain, 
primarily on prolonged standing with numbness and fatigue.  
On examination, there was no evidence of ulcerations, edema, 
lesions, or color or temperature changes in the lower 
extremities.  Pulses were good in all modalities of the lower 
extremities, and there was no history of Reynaud's phenomenon 
or ulcers.  The ligation scars were not tender, adherent, 
unstable, or deep, and were the same color as the surrounding 
tissue.  Varicose veins were present in the left medial calf 
and entire right leg.  

By rating action in May 2003, the RO assigned separate 10 
percent evaluations for varicose veins of the right and left 
leg; effective from September 10, 2002, the date of receipt 
of the Veteran's claim for an increased rating.  

Analysis

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

In this case, a claim for an increased rating was received 
from the Veteran on September 10, 2002.  A subsequent VA 
examination showed complaints chronic leg pain, but no 
evidence of edema, stasis pigmentation, eczema or other 
pertinent abnormalities.  By rating action in May 2003, the 
RO assigned separate 10 percent evaluations for each lower 
extremity, effective from September 10, 2002, the date of 
receipt of the Veteran's claim for increase.  The RO's 
assignment of an effective date of September 10, 2002, the 
date of receipt his formal claim, was consistent with the 
general provisions of VA regulations concerning effective 
dates for increased rating claims discussed above.  

Furthermore, the Veteran does not claim nor does the evidence 
show that his varicose veins had worsened or otherwise 
increased in severity to a degree warranting an increase in 
compensation at anytime within one year of receipt of his 
claim for increase.  In this regard, the Board notes that the 
Veteran was informed by letter in March 2009, that an earlier 
effective date could be assigned up to one year prior to 
receipt of his claim upon a showing of increased disability, 
and he was advised to provide VA with evidence or information 
regarding any treatment he had for his service-connected 
disability within one year of his claim for increase.  
However, no further evidence was received from the Veteran.  

As there is no objective evidence showing an 
"ascertainable" increase in disability prior to September 
10, 2002, and within one year of the date of receipt of the 
Veteran's formal claim, there is no basis for the assignment 
of an effective date earlier than the date assigned.  
Accordingly, the Board concludes that the criteria for an 
effective date prior to September 10, 2002, for an increased 
rating to 10 percent for varicose veins of the right and left 
leg, have not been met.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  The Court 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

A timely notice of disagreement was not received as to a 1954 
rating decision which reduced from 10 percent to 
noncompensable the rating then assigned for a scar on the 
left thigh following ligation of left varicose veins and for 
mild varicose veins of the right leg, and the appeal is 
denied.  

The appeal for an effective date earlier than September 10, 
2002, for the assignment of an increased evaluation to 10 
percent for varicose veins of the right leg is denied.  

The appeal for an effective date earlier than September 10, 
2002, for the assignment of an increased evaluation to 10 
percent for varicose veins of the left leg is denied.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


